                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF TENNESSEE
                                AT KNOXVILLE


 REGINALD LEATHERWOOD,                     )
                                           )
        Petitioner,                        )
                                           )
 v.                                        )       Case Nos.   3:12-CV-218
                                           )                   3:10-CR-7
 UNITED STATES OF AMERICA,                 )
                                           )
        Respondent.                        )


                              MEMORANDUM OPINION

        Before the court is Reginald Leatherwood’s motion to withdraw and/or dismiss his

 motion to vacate, set aside, or correct his sentence under 28 U.S.C. § 2255 in case number

 3:12-CV-218. [D. 23]. The case was recently reopened pending the resolution of one

 remaining claim pursuant to a motion to alter or amend the previous judgment under

 Federal Rule of Civil Procedure 59(e). [D. 21]. Mr. Leatherwood requests that the case be

 dismissed and that he not be transported for any hearings on the § 2255 motion.

        Under Federal Rule of Civil Procedure 41(a)(2), “an action may be dismissed at the

 plaintiff's request only by court order, on terms that the court considers proper.” Fed. R.

 Civ. P. 41(a)(2).

        Here, Mr. Leatherwood has articulated that he wishes to abandon his remaining

 claim after speaking with appointed counsel. Mr. Leatherwood has affirmed that this

 request is knowingly, voluntarily, and intelligently made.


                                               1


Case 3:12-cv-00218-PLR-DCP Document 25 Filed 07/22/20 Page 1 of 2 PageID #: 173
        Mr. Leatherwood’s request is well-taken. In a contemporaneously filed judgment

 order, the Court will dismiss the case.

        ENTER:

                                    ____________________________________________
                                    CHIEF UNITED STATES DISTRICT JUDGE




                                           2


Case 3:12-cv-00218-PLR-DCP Document 25 Filed 07/22/20 Page 2 of 2 PageID #: 174
